Name: 93/549/EEC: Commission Decision of 22 October 1993 on the allocation of the remaining quantity of the import quota for meat of bovine animals, frozen, pursuant to Article 3 of Council Regulation (EEC) No 3392/92
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  tariff policy;  foodstuff
 Date Published: 1993-10-27

 Avis juridique important|31993D054993/549/EEC: Commission Decision of 22 October 1993 on the allocation of the remaining quantity of the import quota for meat of bovine animals, frozen, pursuant to Article 3 of Council Regulation (EEC) No 3392/92 Official Journal L 266 , 27/10/1993 P. 0037COMMISSION DECISION of 22 October 1993 on the allocation of the remaining quantity of the import quota for meat of bovine animals, frozen, pursuant to Article 3 of Council Regulation (EEC) No 3392/92(93/549/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3392/92 of 23 November 1992, opening and providing for the administration of a Community tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (1993) (1), and in particular Article 4 thereof, Whereas Regulation (EEC) No 3392/92 provides for the allocation during the fourth quarter of 1993 of quantities not covered by import licence applications at 31 August 1993; whereas those quantities amount to 11 619 tonnes according to notifications from the Member States; Whereas, when the reference quantities and quantities applied for pursuant to Article 3 (1) and the third subparagraph of Article 3 (2) of Commission Regulation (EEC) No 3771/92 (2), were notified to the Commission by the national authorities, the figures were wrong in certain cases; Whereas, in view of the fact that the operators concerned are not responsible for the mistakes made and with a view to ensuring sound administration of this Community import quota, the remaining quantities should be shared out among the operators affected by the mistake in forwarding the figures; whereas, since the remaining quantities are less than the quantities to be corrected, the latter should be reduced proportionately; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 In the framework of the Community tariff quota for meat of bovine animals, frozen, provided for in Regulation (EEC) No 3392/92, the quantities which were not covered by import licence applications at 31 August 1993, namely 11 619 tonnes, shall be allocated as follows: 1. 9 848 tonnes to No 36, Rubiato Paredes (Spain), 2. 1 771 tonnes to Towers & Co (Bishop's Stortford) Hornsey, London (United Kingdom). Article 2 1. Import licences for the quantities referred to in Article 1 may be issued from the day of notification of this Decision. 2. The provisions of Commission Regulation (EEC) No 2377/80 (3) shall apply. 3. However, notwithstanding Articles 3 and 6 of Regulation (EEC) No 2377/80, the security for import licences shall be ECU 10 per 100 kilograms net weight and the term of validity of licences shall expire on 31 December 1993. 4. Securities as referred to in paragraph 3 shall be lodged when the licences referred to in Article 2 (1) are issued. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 346, 27. 11. 1992, p. 3. (2) OJ No L 383, 29. 12. 1992, p. 36. (3) OJ No L 241, 13. 9. 1980, p. 5.